[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The defendant has made a Motion for Articulation dated January 5, 1998, requesting the court to articulate its decision granting the defendants' Motion to Strike dated October 6, 1997.
In articulating its decision, the court notes that it agreed with the legal position taken by the defendants in their memorandum of Law in support of Defendants' Joint Motion to Strike as it relates to counts two and three of the plaintiffs Revised Complaint. Particularly, the court found that the plaintiff failed to plead facts to establish the foundation of an implied contract. Further, the plaintiff cannot argue that the defendants were simultaneously bound to an express contract and an implied contract.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT